Citation Nr: 0215522	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for purposes of establishing entitlement to 
service-connected burial benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1970.  He died in November 1996, and the appellant is 
his sister.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision by the RO in Providence, 
Rhode Island, which, in pertinent part, denied service 
connection for the cause of the veteran's death.  In 
September 1999, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

Additionally, during the course of this appeal, the appellant 
has raised an issue relating to entitlement to compensation 
under 38 U.S.C.A. § 1151.  This issue was previously referred 
to the RO for appropriate action and is not currently in 
appellate status.


FINDINGS OF FACT

1.  The appellant is the sister of the veteran, who was never 
married and had no children.

2.  The veteran died many years after service due to 
respiratory failure after an acute bronchial asthma attack.

3.  The veteran's only established service-connected 
disability was schizophrenia.
 
4.  The veteran's chronic respiratory disorder began more 
than a decade after service, and was not caused by any 
incident of service.

5.  There is no competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and a 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death, and service-connected burial benefits 
are not warranted.  38 U.S.C.A. §§ 1310, 2307, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.312, 3.1600(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim for service-connected burial benefits.  
The Board concludes that discussions as contained in the 
initial rating decision, in the statement of the case and 
supplemental statement of the case, and in letters to the 
appellant dated in April 2002 and June 2002, have provided 
her with sufficient information regarding the applicable 
rules.  The appellant has submitted written arguments.  The 
letters and the statement of the case provided notice to the 
appellant of what was revealed by the evidence of record.  
Additionally, these documents notified her why this evidence 
was insufficient to award the benefit sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Based on the entire record, the Board finds 
that all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

Factual Background

During his lifetime, the veteran's only established service-
connected disability was schizophrenia, rated 100 percent 
disabling.  

The veteran served on active duty in the Navy from February 
1970 to August 1970.  His service medical records reflect 
that on medical examination performed for enlistment purposes 
in December 1969, the veteran's lungs and chest were listed 
as normal.  In a report of medical history dated in December 
1969, the veteran denied a history of asthma and shortness of 
breath.  In March and April 1970, the veteran was treated for 
an upper respiratory infection.  An August 1970 consultation 
request notes that the veteran gave a history of a cleft 
palate, recurrent otitis media and bronchial infections 
secondary to a cleft palate.  A Medical Board report dated in 
August 1970 shows that the veteran was hospitalized with an 
admission diagnosis of schizophrenic reaction.  It was noted 
that his past history was obtained partially from his parents 
and partially from the veteran.  He was born with a cleft 
palate which was surgically repaired, and reportedly had many 
respiratory illnesses.  During the hospitalization, the 
veteran said he wanted to be separated from service.  It was 
determined that the veteran had been feigning illness, and he 
was discharged from service on the basis of unsuitability, 
with a diagnosis of emotionally unstable personality, 
chronic, severe.  Service medical records are negative for a 
chronic respiratory disorder, including asthma, and do not 
reflect that the veteran smoked.

In an April 1971 decision, the RO established service 
connection for chronic schizophrenic reaction, rated 50 
percent disabling.  A 100 percent rating was assigned in a 
December 1972 rating decision, and the veteran was found 
incompetent in a March 1973 rating decision.

Post-service VA medical records dated from 1971 to 1996 
reflect that the veteran was treated for schizophrenia for 
many years.  For much of that time, he was hospitalized for 
this condition at the Brockton VA Medical Center (VAMC).  A 
report of a physical examination dated in November 1970 shows 
that the veteran's lungs were clear; it was noted that he had 
an occasional dry cough and hacking.  A respiratory disorder 
was not diagnosed.  A November 1971 chest X-ray study showed 
no evidence of pulmonary or pleural disease.  Chest X-ray 
studies performed from 1972 to 1979 were negative.  An August 
1973 note by a field attorney shows that he visited the home 
where the veteran was living with his parents; he observed 
that the veteran chain-smoked. The first medical evidence of 
a chronic respiratory disorder is dated in the early 1980s.  
An October 1982 note reflects that the veteran was being 
followed in the pulmonary clinic, and was using inhalers.  A 
November 1982 note reflects that the veteran was diagnosed 
with chronic obstructive pulmonary disorder (COPD).  A 
December 1982 pulmonary consultation shows that the veteran 
presented with a chronic cough; it was noted that he was a 
heavy smoker.  The examiner diagnosed obstructive airway 
disease, and opined that the findings suggested a component 
of asthma.  Bronchodilators were prescribed.  A February 1984 
report of pulmonary function tests shows that the veteran was 
diagnosed with COPD.  An October 1984 consultation report 
from the pulmonary clinic reflects that the veteran was being 
followed for COPD.  It was noted that he smoked heavily since 
age 17.  The examiner indicated that the veteran might have 
some element of obstructive lung disease which might be due 
to bronchitis from cigarette smoking.  Subsequent medical 
records reflect ongoing treatment for COPD.  An October 1987 
physical examination report indicates a diagnosis of chronic 
bronchitis.

VA medical records dated from 1993 to 1996 primarily relate 
to treatment for schizophrenia.  Such records show that the 
veteran smoked cigarettes, and that he became annoyed when 
his ability to smoke was restricted.  Records show that the 
veteran had COPD with frequent exacerbations, and episodes of 
pneumonia.  A September 1996 pulmonary consultation report 
shows that the veteran was diagnosed with severe COPD; it was 
noted that he was non-compliant with treatment and an active 
smoker.  In mid-October 1996, it was noted that the veteran's 
smoking had been reduced, and that he continued to take 
several medications, including inhalers, for severe COPD.  A 
treatment note dated in November 1996 reflects that the 
veteran was having difficulty breathing and was taken for 
respiratory treatment.  At that time, he became unresponsive, 
and fell to the floor.  He was cyanotic, with no respirations 
and no pulse.  Cardiopulmonary respiration was begun, and an 
ambulance was called.  The veteran was transferred to Good 
Samaritan Medical Center.

Private medical records from Good Samaritan Medical Center 
dated in November 1996, reflect that the veteran was 
transferred to that hospital's emergency room by ambulance 
from the Brockton VAMC after he had an acute asthma attack 
followed by cardiorespiratory arrest.  It was noted that 
cardiopulmonary resuscitation was begun at the VAMC, and 
continued in the ambulance.  He was orally intubated and 
medications were given, but there was no spontaneous cardiac 
or respiratory activity even after he was defibrillated.  The 
veteran was pronounced dead.  A code blue sheet noted that 
the veteran's history included COPD and asthma.
The discharge diagnosis was dead on arrival, status post 
cardiorespiratory arrest, status post acute bronchial asthma.

The veteran's death certificate shows that he died in 
November 1996 at Good Samaritan Medical Center.  The 
immediate cause of death was listed as respiratory failure, 
of 10 minutes' duration, due to or as a consequence of an 
acute bronchial asthma attack.  An autopsy was not performed.

In November 1996, the appellant submitted an application for 
burial benefits, and asserted that the cause of the veteran's 
death was due to service.  By a statement dated in May 1997, 
she asserted that the veteran's emphysema was related to 
service because he was a long-term resident of a VA facility 
and there was a considerable amount of smoking there, which 
was not good for his lungs.  She said he had continuous 
pneumonia which worsened every year until his death.  She 
asserted that he did not have emphysema "prior to his 
veteran experience."  She essentially reiterated her 
assertions in later statements.

In September 1999, the Board remanded the case primarily to 
obtain medical records from the Brockton VAMC and from Good 
Samaritan Medical Center.  Such records were subsequently 
obtained.

Analysis

The appellant essentially contends that the veteran's death 
was linked to service, and claims entitlement to a service-
connected burial allowance.  The law provides for a burial 
allowance when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Recently enacted legislation prohibits service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
38 U.S.C.A. § 1103 (West Supp. 2001).  However, this new 
section applies only to claims filed after June 9, 1998.  As 
the appellant in the present case filed her claim prior to 
that date, this provision will not affect the disposition of 
this appeal.

The appellant asserts that the veteran's death was related to 
cigarette smoke.  With respect to disorders claimed related 
to tobacco use, direct service connection of a disability may 
be established if the evidence demonstrates that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service. VAOPGCPREC 2-93; 58 
Fed. Reg. 42756 (1993); see also 38 U.S.C.A. § 7104(c) (West 
1991) (precedent opinions from VA's Office of General Counsel 
are binding on the Board).  That is, service connection may 
be established for any disability allegedly related to 
tobacco use, even if diagnosed after service, if the evidence 
demonstrates that the disability resulted from the in-service 
use of tobacco, considering the possible effect of smoking 
before or after service.  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 
(1993).  It is insufficient to show only that a veteran 
smoked in service and had a disease related to tobacco use.  
Id.  In the alternative, if the veteran develops nicotine 
dependence as a disease during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97; 62 Fed 
Reg. 37954 (1997).

The appellant does not assert that the veteran smoked in 
service, or that he incurred nicotine addiction in service.  
Rather, she asserts that the veteran was exposed to smoking 
and cigarette smoke after service, while he was hospitalized 
for many years at a VA facility.  As the appellant does not 
allege, and the evidence does not show, that the veteran 
incurred an injury or disease due to tobacco use or nicotine 
addiction during service, service connection for the cause of 
the veteran's death is not warranted due to tobacco use or 
nicotine addiction.

The file shows that during the veteran's lifetime, his only 
established service-connected disability was schizophrenia.  
The medical evidence does not show, nor does the appellant 
allege, that the veteran's schizophrenia caused or 
contributed to his death.

The veteran's service medical records from his military 
service from February 1970 to August 1970 are negative for 
any of the medical conditions involved in his death in 1996, 
nor are such conditions shown for more than a decade after 
service.

The medical evidence demonstrates that the veteran was a 
heavy smoker for many years, and had COPD from the early 
1980s until his death in 1996.  He died suddenly, after an 
acute bronchial asthma attack in November 1996.  The 
veteran's death certificate reveals that the immediate cause 
of death was respiratory failure, due to or as a consequence 
of an acute bronchial asthma attack.  No other cause of death 
was listed.

The Board finds no medical evidence to link the veteran's 
COPD or asthma to military service or to tobacco use during 
service.  No competent medical evidence has been submitted to 
show that the fatal respiratory failure and acute bronchial 
asthma attack, noted on the death certificate, or the 
veteran's COPD are linked to service.  In this regard, the 
Board notes that statements by the appellant on such matters 
do not constitute competent medical evidence, since, as a 
layperson, she is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, for purposes of entitlement to 
service-connected burial benefits.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

